Citation Nr: 9929218	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-142 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a waiver of a Department of Veterans Affairs 
Chapter 31 work-study contract overpayment in the amount of 
$190.55.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from June 1984 to August 1984.   

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) from an April 1998 
decision of the Committee on Waivers and Compromises of the 
Houston, Texas, Regional Office (RO).


FINDINGS OF FACT

1.  In January 1998, the appellant was terminated from a VA 
work-study program.

2.  An overpayment of $190.55 was created due to the 
appellant's being paid in advance for participation in the 
uncompleted work-study program.

3.  The appellant was at fault and VA was not at fault in the 
creation of debt in the amount of $190.55.

4.  Collection of the amount owed, $190.55, would not deprive 
the appellant of basic necessities.

5.  Recovery of the debt would not defeat the purpose for 
which the payment was originally rendered.

6.  Failure to make restitution would result in unfair gain 
to the appellant.

7. The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on the advance payment.



CONCLUSIONS OF LAW

1. The debt was not created through fraud, misrepresentation 
of a material fact, or bad faith on the part of the 
appellant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (1998).

2. Recovery of the debt would not be against equity and good 
conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks waiver of an indebtedness in the amount 
of $190.55, representative of part of an advance payment for 
VA work-study services that the appellant did not complete 
due to his termination from the program.  The appellant does 
not dispute the validity of the debt.  Instead, the appellant 
has requested that the debt be waived because he intended to 
complete the program, and he argues that his termination from 
it was not his fault.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.





Factual Background

The record reflects that in December 1985, service connection 
was granted for a left ankle disability.  By rating decision 
dated in December 1985, a 20 percent disability evaluation 
was assigned.

The record contains a December 1997 letter from B.S.S., an 
officer of a technical institute once attended by the 
appellant.  The letter is addressed to a VA rehabilitation 
official.  In his letter, Mr. S. stated that the appellant 
was a two-time attendee of the school, and during the 
appellant's previous term the appellant had presented 
"behavioral concerns."  Mr. S.' December 1997 letter had 
been generated by the appellant's complaint that he was not 
receiving proper attention and training from his instructor.  
Mr. S. reported that upon his investigation, the other 
students in the appellant's class disputed the appellant's 
allegations.  Further, other students voiced "continual 
concerns" about the appellant's attempts to disturb the 
class and harass other students.  One of the  concerns voiced 
was that the appellant made continual rude and lewd remarks 
to both male and female fellow students.  Another female 
student had reported that the appellant continually made 
inappropriate remarks to her, had grabbed at her skirt on one 
occasion, and that the appellant had verbally threatened 
other students with physical harm.  A female staff member 
also reported that that the appellant made inappropriate 
sexual remarks.  Mr. S. stated that because of these matters, 
the appellant was barred from the school.  

In December 1997, the appellant applied for and was accepted 
into a VA work-study program.  In relevant part, the 
agreement between the appellant and VA provided that the 
appellant was  to perform 400 hours of service for VA 
beginning January 1998 and ending no later than May 1998.  VA 
agreed, in part, to pay the appellant a total work-study 
allowance of $2,060.00, representative of the agreed upon 
hours multiplied by the amount of $5.15 per hour.  The 
appellant also agreed that any amount of work-study allowance 
paid to him for which he failed to satisfactorily perform 
equivalent hours of service would be declared an overpayment 
for which he would be liable to the U.S. government, and that 
unless the debt was waived, it would be recovered in the same 
manner as any other debt due to the U.S.  The appellant also 
agreed that VA could terminate this agreement for cause by 
furnishing written notice to him.  

In January 1998, the appellant was paid $275.50 in advance 
for 50 hours of the agreed-upon work.  A work-study time 
record reflects that the appellant worked on December 31, 
1997 for 8 hours and on January 5, 1998 for 5 hours.  A 
notation dated on January 8, 1998 reflects that the appellant 
was "terminate[d]." 

The Chief of the RO's Veteran's Services Center advised the 
appellant of the reasons for the work-study contract 
termination.  It was noted that on December 15, 1997, the 
appellant instigated an altercation with a female student in 
which the appellant used abusive language towards her.  This 
behavior was witnessed by three workers and the appellant's 
supervisor.  About two weeks later, the appellant was 
reported to have pushed another female student against a wall 
and stood in front of her to block her movement.  On January 
6, 1998, the appellant's supervisor was informed of a verbal 
altercation occurring approximately a week previously during 
which the appellant verbally abused a VA employee, after 
which an argument ensured.  

By letter dated in February 1998, the appellant was informed 
that because he had not completed the work as previously 
agreed upon in the work-study contract, an overpayment had 
been created due to the advance payment he had received.  The 
RO calculated that the overpayment was in the amount of 
$190.55. 

The appellant's request for a waiver of the indebtedness was 
received in March 1998.  In a contemporaneously dated 
financial status report, the appellant reported that he had a 
total monthly net income in the amount of $589.00.  He listed 
expenses in the amount of $1,255.00.   The appellant also 
listed total assets in the amount of $6,140.00, and total 
liabilities in the amount of $7,450.00.  

By decision dated in April 1998, the Committee denied the 
appellant's request for waiver.  The Committee determined 
that the appellant was not without fault in the creation of 
the debt because the appellant's failure to complete the work 
study contract was the direct cause of the overpayment.  The 
Committee further found that the appellant was unjustly 
enriched by the advance payment that had not been satisfied 
by the appellant's work-study contract.  

The appellant submitted an updated financial status report in 
May 1998.  He reported that he had a total monthly net income 
of $1,088, and expenses totaling $1,339.00.  He reported that 
he was currently employed performing temporary work in a 
warehouse.  The appellant also reported that he had total 
assets in the amount of $6,263.00, including a 1990 model 
automobile, and total liabilities in the amount of 
$1,658.00.     

In a statement received by the RO in June 1998, the appellant 
argued that the termination of his participation in the work-
study program was not his fault, and that he had the 
intention of completing it.  In a separate letter dated in 
June 1998, the appellant denied the accusations contained in 
the letter of termination.   

Relevant Law and Analysis

After the evidence is assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Veterans Appeals 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

As an initial matter, the Board notes that the appellant has 
not challenged the legal validity of the debt in question.  
His submissions instead challenge the Committee's finding 
that he was at fault in its creation.  The Board will 
therefore proceed to consideration of the question of whether 
the debt should be waived.  See Schaper
 v. Derwinski, 1 Vet. App. 430 (1991).

The initial issue to be addressed in consideration of the 
waiver issue is whether the appellant's actions represent 
fraud, misrepresentation or bad faith.  Applicable law 
provides that waiver of repayment of an indebtedness is 
statutorily precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the person having an interest in obtaining a waiver.  
38 U.S.C.A. 
§ 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1998).  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994)(citing 38 
C.F.R. § 1.965).  Upon this review, the Board finds that 
there is no evidence of fraud, misrepresentation of a 
material fact, or bad faith on the appellant's part in the 
creation of this debt.  

However, the foregoing finding does not terminate the Board's 
inquiry.  The question before the Board then becomes whether 
recovery of the indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The standard "equity and good conscience" is to be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of the debtor:  Where actions of the 
debtor contribute to creation of the debt.

2. Balancing of faults:  Weighing faults of the 
debtor against VA fault.

3. Undue hardship:  Whether collection would 
deprive debtor or family of basic necessities.

4. Defeat the purpose:  Whether withholding of 
benefits or recovery would nullify the 
objective for which the VA benefits were 
intended.

5. Unjust enrichment:  Failure to make 
restitution would result in unfair gain to the 
debtor.

6. Changing position to one's detriment:  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  

38 C.F.R. § 1.965(a).

Having carefully weighed these factors in light of all of the 
evidence of record, the Board finds that recovery of the 
indebtedness would not be against equity and good conscience 
and will therefore deny waiver of the debt.  

First, VA was not at fault in the creation of this debt, and 
the appellant bears sole responsibility in this regard.  The 
Board has carefully considered the evidence with regard to 
the facts and circumstances surrounding the appellant's 
termination from the work-study program, and finds the 
appellant's denials to be wholly without credibility.  

One of the Board's primary responsibilities is to weigh the 
credibility, and therefore the probative value, of the 
evidence of record.  Indeed, the Federal Circuit Court of 
Appeals has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997); see also Culver v. Derwinski, 3 Vet. App. 
292, 297-298 (1992) (Board must analyze and evaluate the 
credibility and probative value of evidence).   Formal 
"rules" of evidence do not apply before the Board.  See 
Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  It is also now 
well-settled that the intra-VA claims adjudication process is 
non-adversarial.  See e.g., Winsett v. West, 11 Vet. App. 420 
(1998); see Boutwell v. West, 11 Vet. App. 387 (1998).   

In short, the Board is to review the probative value of all 
evidence of record and do so without regard to considerations 
involving rules of evidence, confrontation and cross-
examination, hearsay, or other factors that may be 
appropriate in an adversarial setting.  Given these statutory 
and precedential directives, the Board's review of all of the 
evidence of record compels the conclusion that the appellant 
has regularly presented an obstreperous and unruly presence 
to both the classroom and VA work settings.  The evidence 
does not suggest that the appellant was involved in an one-
time argument or misunderstanding fueled by a temporary and 
mutual flare-up of temper by its participants.  Instead, the 
record indicates that the appellant's behavior resulting in 
the termination of his work-study contract was consistent 
with that reported by Mr. S. in another educational setting 
prior to the incident described in the letter of termination.  
In this respect, although it was VA that terminated the work-
study contract, it did so due to the appellant's well-
documented unacceptable and obnoxious behavior, which appears 
to have been directed principally toward female students.  
Although the Board has taken into consideration the 
appellant's protestations of innocence, it finds such self-
serving statements to be outweighed by the other evidence of 
record, in which a number of witness portray a pattern of 
behavior arguably meriting dismissal from the work-study 
program.   There is no fault on the part of VA to balance 
with that of the appellant.  

The amount of the debt to be collected, $190.55, is 
relatively small.  The Board finds that collection of this 
amount would not cause financial hardship to the appellant.  
The record indicates that the appellant has been able to 
secure temporary work on an as-needed basis.  Although the 
appellant is plainly not wealthy, gradual collection of the 
amount of $190.55 would not deprive the appellant of basic 
necessities.  

Recovery of the indebtedness would not nullify the objective 
for which the VA benefits were intended.  The specific 
benefit here, i.e., the work study program and its advanced 
payment, was intended to assist the appellant in overcoming a 
serious employment handicap with a view towards suitable 
employment.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  This 
objective may still be obtained irrespective of whether the 
appellant satisfies this debt.  

It cannot be doubted that failure to make restitution would 
result in unfair gain to the appellant.  The appellant has 
plainly failed to perform the work to which he was obligated 
under the terms of the agreement, and as a result has 
obtained money to which he is not entitled.  Finally, there 
has been proffered no evidence that reliance on the retaining 
of the money at issue would result in relinquishment of a 
valuable right or incurrence of a legal obligation.  

The Board has identified, and the appellant has not directed 
the Board's attention to, any other factors which may 
possibly have a bearing on its decision under the standard of 
equity and good conscience.  

In short, for the reasons and bases stated above, the Board 
believes that the preponderance of the evidence is against 
the appellant's claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert and Alemany, supra.  Waiver of the charged 
indebtedness is accordingly denied.


ORDER

Waiver of the indebtedness in the amount of $190.55 is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes that the appellant's reported total expenses equal $1,010.00, and not $1,255.00 as reported 
by the appellant.  
  The Board notes that the appellant's reported liabilities included a payment of $370.00 per month for 
apartment rental.  However, the appellant also listed this debt in the previous section relative to his monthly 
expenses.  The total amount of the appellant's liabilities resulting from installment contracts and other debts 
is therefore recalculated as $962.00.  
  The Board notes that in his June 1998 letter, the appellant stated that "all accusations . . . are currently being 
appealed through legal channels."  The Board wishes to make it clear that its decision in this matter is not 
dependent upon the ultimate resolution of any other legal action which may be brought by the appellant 
concerning his termination from the work-study program.

